Silverman, J.,
dissents in a memorandum, as follows: I would reverse the order appealed from, grant the protective order, and strike the interrogatories, without prejudice to further disclosure proceedings limited to matter directly related to the amount of premiums due from defendant to plaintiff. In my view, the present interrogatories should be stricken because (a) they are excessively burdensome, and (b) they constitute an unwarranted effort to explore the ramifications and funding of a religious organization, the Unification Church. The action is by the State Insurance Fund to recover premiums for workers’ compensation and disability insurance on employees of defendant News World Communications, Inc., publishers of a newspaper The News World. There is no real dispute that the newspaper is intimately connected with the church. The interrogatories cover 20 pages, including five pages of definitions and instructions which increase their scope, and the burden of answering them, exponentially. Examination of the interrogatories reinforces the impression of their excessive burdensomeness. They cover such questions as the businesses controlled by members of the Unification Church; the funding of News World and its connection with the Unification Church and the businesses controlled by it; the persons responsible for the funding; the detailed route followed by each of the vans which deliver The News World to dealers; the changes in those routes; each person who during all, or any part of the period, drove or was present in any capacity in any such van; the names of dealers or newsstands to which The News World was delivered; the relationship of dealers, newsstand owners, persons in the vans, to the Unification Church; who provided the vans and all agreements relating thereto; etc, etc. Various interrogatories require the identification of "all documents and communications relating in any way to, or constituting” various subjects, including initial funding, billing and payment for the newspaper, prices charged to subscribers or nonsubscribing purchasers of the newspaper, complaints, communications of various kinds including communications with any Federal, State or local tax or regulatory authority, payroll, taxes, marketing plans, circulation, with daily and monthly circulation breakdowns, subscriptions to the newspaper, etc. While some of these questions are pegged to statements in defendant’s answer, it appears to me that that is a mere pretext for a broad scale inquiry into the affairs of the Unification Church. Such an inquiry, with its overtones of violation of First Amendment rights, should be no part of a determination of the *768amount of premiums due for workers’ compensation and disability insurance.